No. 13282

        I N THE SUPREME COURT O THE STATE O M N A A
                               F           F OTN




THE STATE O M N A A e x re1
           F OTN
ROBERT L. STEPHENS, J R . ,

                                    Relator,



THE DISTRICT COURT O THE THIRTEENTH
                      F
JUDICIAL DISTRICT O THE STATE O
                     F            F
M N A T , I N AND FOR THE C U T O
  O T FA                   O NY F
B I G HORN, HON. N T ALLEN PRESIDING;
                  A
and THE C U T COMMISSIONERS O B I G
           O NY                 F
HORN COUNTY, MONTANA,

                                    Respondents.



ORIGINAL PROCEEDING:

Counsel o f Record:

     F o r Rela t o r :

            R o b e r t L. S t e p h e n s , Jr. a r g u e d , B i l l i n g s , ' Montana

     For Respondents :

            Hon. Nat A l l e n a r g u e d , Roundup, Montana
            James Seykora a r g u e d , County A t t o r n e y , H a r d i n ,
             Montana

     F o r Amicus C u r i a e :

            Smith, Smith and S e w e l l , Helena, Montana
            R o b e r t S e w e l l a r g u e d , Helena, Montana



                                                   Submitted:         March 19, 1976
Mr.    J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f t h e C o u r t .


              Relator a p p l i e d t o t h i s Court f o r a w r i t of supervisory

c o n t r o l t o r e v i e w a r e d u c e d award o f a t t o r n e y f e e s and e x p e n s e s

i n connection with h i s s e r v i c e s a s c o u r t appointed a t t o r n e y f o r

an indigent defendant i n a criminal case.

              R e l a t o r i s R o b e r t L. S t e p h e n s , J r . , a B i l l i n g s a t t o r n e y ,

who was a p p o i n t e d by t h e d i s t r i c t c o u r t o f Big Horn County t o

r e p r e s e n t Gary R a d i , c h a r g e d w i t h t h e crimes o f d e l i b e r a t e homi-

c i d e , a g g r a v a t e d k i d n a p p i n g , and r o b b e r y .   Respondents a r e t h e

d i s t r i c t c o u r t , Hon. Nat A l l e n , d i s t r i c t judge p r e s i d i n g , and

t h e c o u n t y commissioners o f Big Horn County.

             Radi was t r i e d by j u r y w i t h f o u r o t h e r d e f e n d a n t s .               Follow-

i n g t r i a l , r e l a t o r s u b m i t t e d a c l a i m f o r h i s s e r v i c e s and e x p e n s e s

t o Judge Allen.             R e l a t o r ' s c l a i m a s s u b m i t t e d was $ 5 , 8 0 6 . 5 0 ,    for

1 9 4 1 / 2 h o u r s s e r v i c e s a t $25 p e r hour and m i s c e l l a n e o u s o u t - o f -

pocket expenses.

             J u d g e A l l e n approved t h e c l a i m f o r $2,746 o n l y .                 H e re-

f u s e d t o a p p r o v e a $200 c l a i m f o r i n v e s t i g a t i v e s e r v i c e s ( n o t i n

i s s u e h e r e ) , b u t t h e p r i n c i p a l d i s a l l o w a n c e was $2,860 i n a t t o r -

ney f e e s .      The j u d g e ' s o r d e r e x p l a i n e d t h e d i s a l l o w a n c e i n t h i s

language :

             "The r e a s o n f o r c u t t i n g t h e c l a i m f o r s e r v i c e s
             down $2,860.00 i s b e c a u s e M r . S t e p h e n s , i n s p i t e
             o f many a d m o n i t i o n s by t h e c o u r t , i n s i s t e d on
             asking purely educational questions t o t h e jury
             on v o i r d i r e .        S i n c e e i g h t d a y s w e r e consumed
             on v o i r d i r e w i t h f i v e p a i d a t t o r n e y s p a r t i c i -
             p a t i n g t h e r e i n f o r t h e defense, M r . Stephens
             c o n s e r v a t i v e l y u s e d more t h a n o n e f o u r t h o f t h e
             t i m e , o r o v e r two d a y s a s k i n g e d u c a t i o n a l ques-
             t i o n s over p r o t e s t s of t h i s c o u r t . M r . Stephens
             a s k s 286.00 p e r d a y f o r t h e t r i a l , m u l t i p l i e d by
             5 e q u a l s $1430.00 p e r d a y , and f o r two d a y s t h e
             t o t a l sum w a s t e d by M r . S t e p h e n s i s $ 2 , 8 6 0 . 0 0 . "

The Big Horn County c o m m i s s i o n e r s p a i d o n l y t h e sum approved by

Judge A l l e n .

             Thereafter r e l a t o r f i l e d a n o r i g i n a l proceeding i n t h i s
C o u r t s e e k i n g a w r i t of s u p e r v i s o r y c o n t r o l o r o t h e r a p p r o p r i a t e

w r i t t o review t h e reduction i n h i s claim f o r a t t o r n e y f e e s .

S p e c i f i c a l l y , he s e e k s payment of t h e d i s a l l o w e d $2,860 f o r h i s

s e r v i c e s a t t h e t r i a l , $1,250 a s a t t o r n e y f e e s i n t h i s p r o c e e d -

i n g , and h i s c o s t s and d i s b u r s e m e n t s h e r e i n .

             Following ex p a r t e p r e s e n t a t i o n , r e l a t o r ' s a p p l i c a t i o n

w a s s e t f o r a d v e r s a r y h e a r i n g and h e a r d o n A p r i l 8 , 1976.             Re-

l a t o r and J u d g e A l l e n a p p e a r e d p r o se; J a m e s E . S e y k o r a , c o u n t y

a t t o r n e y , a p p e a r e d o n b e h a l f o f t h e c o u n t y c o m m i s s i o n e r s , and

R o b e r t J . S e w e l l a p p e a r e d on b e h a l f o f t h e Montana C r i m i n a l

Defense Lawyers A s s o c i a t i o n , amicus c u r i a e .                The m a t t e r w a s t a k e n

u n d e r a d v i s e m e n t f o l l o w i n g b r i e f s and o r a l argument.

             Two i s s u e s a r e b e f o r e t h e C o u r t :

              (1) Did t h e d i s t r i c t c o u r t a b u s e i t s d i s c r e t i o n i n d i s -

a l l o w i n g $2,860 i n a t t o r n e y f e e s ?

              ( 2 ) Should r e l a t o r b e awarded a n a d d i t i o n a l a t t o r n e y f e e

o f $1,250 i n t h i s p r o c e e d i n g ?

             On t h e f i r s t i s s u e , t h e g i s t o f r e l a t o r ' s c o n t e n t i o n i s

t h a t t h e d i s t r i c t c o u r t ' s r e d u c t i o n i n h i s a t t o r n e y f e e was un-

l a w f u l l y imposed a s punishment f o r h i s c o n d u c t a t t h e t r i a l .                    He

a r g u e s t h a t t h i s a c t i o n by t h e d i s t r i c t c o u r t b r e a c h e d a n e x p r e s s

agreement between c o u r t and c o u n s e l on a t t o r n e y f e e s ; amounted t o

a " t a k i n g " o f h i s p r o p e r t y w i t h o u t d u e p r o c e s s of l a w ; had a

" c h i l l i n g e f f e c t " on h i s c l i e n t ' s r i g h t t o t h e e f f e c t i v e a s s i s -

t a n c e o f c o u n s e l i n v i o l a t i o n o f c o n s t i t u t i o n a l g u a r a n t e e s ; and

w a s a r b i t r a r y , c a p r i c i o u s and beyond t h e power o f t h e c o u r t .

             Respondents, o n t h e o t h e r hand, c o n t e n d t h e d i s t r i c t c o u r t

d i d n o t a b u s e i t s d i s c r e t i o n i n i t s award o f a t t o r n e y f e e s t o

relator.        They deny t h e d i s t r i c t c o u r t exceeded i t s j u r i s d i c t i o n

o r t h a t t h e c o u r t b r e a c h e d a n y agreement on a l l o w a n c e o f a t t o r n e y

fees.

             A t t h e o u t s e t w e a r e confronted with f a c t u a l d i s p u t e s
c o n c e r n i n g r e l a t o r ' s v o i r d i r e e x a m i n a t i o n of p r o s p e c t i v e j u r o r s

and whether he was r e p e a t e d l y admonished by t h e c o u r t .                            We

cannot r e s o l v e t h e s e d i s p u t e s without a verbatim t r a n s c r i p t of

the voir dire.             W have b u t a p a r t i a l t r a n s c r i p t b e f o r e u s , con-
                            e

t a i n i n g o n l y e x c e r p t s of t h e v o i r d i r e w i t h r e s p e c t t o m o t i o n s

by c o u n s e l f o r t h e p r o s e c u t i o n and t h e d e f e n s e .

             Under t h e s e c i r c u m s t a n c e s w e r e l y on t h e presumption t h a t

t h e c o u r t o r d e r c o r r e c t l y s t a t e s t h e f a c t s on which it i s b a s e d .

J o n e s v. C o n t i n e n t a l O i l Co.,       130 Mont. 267, 300 P.2d 518, and

c a s e s c i t e d t h e r e i n ; S t a t e e x r e l . E l a k o v i c h v . Z b i t n o f f , 142
Mont. 576, 386 P.2d 343.                     The t r i a l c o u r t ' s o r d e r i s presumed t o

be c o r r e c t , and r e l a t o r must c a r r y t h e burden t o overcome t h i s

presumption.            S t a t e ex r e l . E l a k o v i c h v. Z b i t n o f f , s u p r a ; N i s s e n

v . Western C o n s t r u c t i o n Equipment Co.,                  133 Mont. 1 4 3 , 320 P.2d
997.      W e f i n d n o t h i n g i n t h e a b b r e v i a t e d r e c o r d t o overcome t h i s

presumption.            Accordingly, w e a c c e p t t h e statements i n t h e c o u r t

o r d e r t h a t r e l a t o r consumed o v e r two d a y s t i m e a s k i n g e d u c a t i o n a l

q u e s t i o n s on v o i r d i r e o v e r r e p e a t e d a d m o n i t i o n s and p r o t e s t s o f

the court.

             Montana's s t a t u t e g o v e r n i n g payment f o r s e r v i c e s of c o u r t

appointed counsel f o r i n d i g e n t s i n c r i m i n a l c a s e s , provides i n

pertinent part:

             "Remuneration of a p p o i n t e d c o u n s e l . Whenever,
             i n a criminal a c t i o n o r proceeding, an a t t o r n e y
             a t law r e p r e s e n t s o r d e f e n d s any p e r s o n by o r d e r
             o f t h e c o u r t , on t h e ground t h a t t h e p e r s o n i s
             f i n a n c i a l l y u n a b l e t o employ c o u n s e l , such a t t o r -
             ney s h a l l be p a i d f o r h i s s e r v i c e s s u c h sum a s a
             d i s t r i c t c o u r t o r j u s t i c e o f t h e s t a t e supreme
             c o u r t c e r t i f i e s t o be a r e a s o n a b l e compensation
             t h e r e f o r and s h a l l be reimbursed f o r r e a s o n a b l e
             c o s t s incurred i n t h e c r i m i n a l proceeding.              Such
             c o s t s s h a l l be c h a r g e a b l e t o t h e c o u n t y i n which
             t h e proceeding a r o s e [ s u b j e c t t o exceptions n o t
                                        .
             p e r t i n e n t h e r e ] I'     (Bracketed phrase supplied. )
             S e c t i o n 95-1005, R.C.M.             1947.

"Reasonable compensation" t o r e l a t o r i s r e q u i r e d by t h i s s t a t u t e .

The d e t e r m i n a t i o n o f " r e a s o n a b l e compensation" i s a d i s c r e t i o n a r y
function of the judge under the statute.     The exercise of a
judge's discretion will not be disturbed absent abuse thereof.
Luebben v. Metlen, 110 Mont. 350, UOP.2d 935.
        We hold Judge Allen did not abuse his discretion to the
extent that he refused to compensate relator for what the judge
considered to be two days wasted time in "asking purely educa-
tional questions" of prospective jurors on voir dire "in spite
of many admonitions by the court" and "over protests by the court".
Even the abbreviated transcript before us indicates instances in
which relator's voir dire examination was conducted to establish
"rapport" with the prospective jurors, to "educate" them, and to
point out the disparity of investigative resources available to
the state in comparison to the defendant.     This type of question-
ing is extraneous to the legitimate objects of voir dire.     See
Commentary to   § ,   7.2(c), p. 263, ABA Standards Relating to the
Prosecuting Function and the Defense Function, Approved Draft.
        The purpose of voir dire is simply to enable counsel to
determine the existence of bias and prejudice on the part of
prospective jurors and to enable counsel to exercise intelligently
his peremptory challenges.     State v. Smith, 57 Mont. 563, 190 P.
107; ABA Standards Relating to the Administration of Criminal
Justice, 5 2.4, pp. 325, 326.    We consider it well within a proper
exercise of the judge's discretion to disallow compensation for
substantial amounts of time consumed in improper, unnecessary or
useless services.     Reasonable compensation within the meaning of
the statute does not require payment for such services.
        To the extent the judge refused to compensate relator
for such services, his action does not constitute an unlawful
punishment of relator for his conduct at the trial.    There is
nothing unlawful in refusing payment of compensation that is not
reasonable, as the judge did here.    Such refusal does not constitute
punishment i n a l e g a l s e n s e , n o r i s t h e r e any i n d i c a t i o n t h a t

i t was imposed a s a n a l t e r n a t i v e t o a f i n e i n a contempt p r o -

ceeding.

             R e l a t o r f u r t h e r a r g u e s t h e a c t i o n of t h e d i s t r i c t c o u r t

b r e a c h e d a n e x p r e s s agreement between c o u r t and c o u n s e l t o pay

him $ 2 5 p e r hour f o r h i s s e r v i c e s .          H e p o i n t s o u t t h a t counsel

f o r t h e o t h e r d e f e n d a n t s w e r e p a i d on t h i s b a s i s , y e t h i s c l a i m

f o r services a t t h i s r a t e w a s disallowed i n p a r t .                    W e do n o t

c o n s i d e r t h a t a g e n e r a l agreement t o p a y c o u n s e l a t t h e r a t e o f

$ 2 5 p e r hour i s b r e a c h e d by r e f u s a l t o pay f o r s e r v i c e s t h a t a r e

improper, unnecessary o r u s e l e s s .                 To h o l d o t h e r w i s e would r e n d e r

t h e s t a t u t o r y l i m i t a t i o n o f " r e a s o n a b l e compensation" meaningless.

             R e l a t o r ' s c o n t e n t i o n t h a t r e f u s a l t o pay a d e q u a t e compen-

s a t i o n f o r h i s s e r v i c e s amounts t o a " t a k i n g " o f h i s p r o p e r t y

w i t h o u t d u e p r o c e s s o f l a w c a n n o t be s u s t a i n e d .    I t h a s been h e l d

t h a t t h i s i s n o t a d e p r i v a t i o n of t h e a t t o r n e y ' s property without

j u s t compensation i n v i o l a t i o n of t h e d u e p r o c e s s c l a u s e o f t h e

F i f t h Amendment t o t h e U n i t e d S t a t e s C o n s t i t u t i o n .        United S t a t e s

v . D i l l o n , 346 F.2d 633, c e r t . d e n .         382 U.S. 978, and c a s e s c o l l e c t -

ed i n Appendix a t p . 637.                 The same r e a s o n i n g and r e s u l t a p p l i e s

u n d e r t h e F o u r t e e n t h Amendment due p r o c e s s c l a u s e t o t h e U n i t e d

S t a t e s C o n s t i t u t i o n and u n d e r t h e d u e p r o c e s s c l a u s e o f M o n t a n a ' s

C o n s t i t u t i o n , Art. 11, Sec. 1 7 .          T h e r e i s s i m p l y no t a k i n g of

property i n a c o n s t i t u t i o n a l sense.

             R e l a t o r a l s o c l a i m s t h e a c t i o n o f t h e d i s t r i c t c o u r t had

a " c h i l l i n g e f f e c t " on h i s c l i e n t ' s r i g h t t o t h e e f f e c t i v e a s s i s -

t a n c e o f c o u n s e l g u a r a n t e e d by t h e S i x t h Amendment t o t h e U n i t e d

States Constitution.                I t i s d i f f i c u l t t o see how t h i s c o u l d be

h e r e , a s r e l a t o r a p p a r e n t l y proceeded much i n h i s own f a s h i o n i n

any e v e n t .    C o n s i d e r i n g t h e b r o a d q u e s t i o n o f whether i n a d e q u a t e l y

compensated c o u n s e l d e n i e s t h e d e f e n d a n t a d e q u a t e r e p r e s e n t a t i o n
t h e r e a p p e a r s t o be a s p l i t of a u t h o r i t y .          I t h a s been s t a t e d

t h a t t h e c o u r t s g e n e r a l l y have r e j e c t e d t h i s c o n t e n t i o n .       ABA

S t a n d a r d s R e l a t i n g t o P r o v i d i n g Defense S e r v i c e s , Approved D r a f t ,

Commentary t o B 2 . 4 ( c ) , p. 3 3 ; S t a t e v . Rush, 46 N . J .                        399, 217
A.2d 4 4 1 .       Other cases h o l d t h i s c o n s t i t u t e s a n impairment of

t h e c o n s t i t u t i o n a l r i g h t of a s s i s t a n c e of c o u n s e l .     S t a t e ex rel.

Brundage v . E i d e , 83 Wash.2d 676, 521 P.2d 706; Bradshaw v . B a l l ,

Ky.    ( 1 9 7 2 ) , 487 S.W. 2d 294.         Be t h a t a s it may, w e d o n o t con-

s i d e r t h e c o n s t i t u t i o n a l g u a r a n t e e of e f f e c t i v e a s s i s t a n c e o f

c o u n s e l impaired by d e n i a l o f compensation t h a t i s n o t r e a s o n a b l e .

             W e a f f i r m t h e d i s t r i c t c o u r t ' s reduction of r e l a t o r ' s

c l a i m f o r s e r v i c e s by two d a y s t i m e a t $286 p e r day o r a t o t a l of

$572, a s a r e a s o n a b l e e x e r c i s e of d i s c r e t i o n .

             However, t h e o r d e r o f t h e d i s t r i c t c o u r t a l s o reduced re-

l a t o r ' s c l a i m f o r s e r v i c e s by a n a d d i t i o n a l $2,288 t o c o v e r w a s t i n g

t h e t i m e of f o u r o t h e r a t t o r n e y s f o r 2 d a y s .          T h i s was a n a b u s e

of d i s c r e t i o n and must be s e t a s i d e .

             The d i s a l l o w a n c e of t h e a d d i t i o n a l $2,288 was imposed i n

t h e n a t u r e o f l i q u i d a t e d damages a g a i n s t r e l a t o r f o r h i s c o n d u c t

a t the t r i a l .       I t b o r e no r e l a t i o n s h i p t o t h e r e m a i n i n g s e r v i c e s

a c t u a l l y performed by r e l a t o r .           I t d e n i e d r e l a t o r r e a s o n a b l e com-

pensation f o r these services.                      It v i o l a t e d t h e compensation s t a t -

u t e , s e c t i o n 95-1005,        R.C.M.      1947.       I t exceeded by more t h a n f o u r

t i m e s t h e maximum f i n e f o r contempt.                   S e c t i o n 93-9810,       R.C.M.

1947.

             On r e l a t o r ' s second i s s u e , we d e c l i n e t o g r a n t r e l a t o r

$1,250 o r any o t h e r sum a s a t t o r n e y f e e s f o r t h i s o r i g i n a l pro-

ceeding.         There i s no s t a t u t o r y a u t h o r i t y f o r g r a n t i n g a t t o r n e y

f e e s i n an a c t i o n t o recover an a t t o r n e y ' s claim f o r s e r v i c e s

under s e c t i o n 45-602,           R.C.M.      1947.       Neither is t h e r e a u t h o r i t y

f o r g r a n t i n g a t t o r n e y f e e s on a w r i t of s u p e r v i s o r y c o n t r o l .          If
w e p i e r c e form and c o n s i d e r t h i s a n a p p l i c a t i o n f o r w r i t o f

mandate f o r which a t t o r n e y f e e s c a n b e awarded i n t h e c o u r t ' s

d i s c r e t i o n , w e d e c l i n e t o award them i n t h i s i n s t a n c e a s r e l a t o r ' s

own c o n d u c t was t h e f o u n t a i n h e a d o f t h i s p r o c e e d i n g .

             I n summary, t h e o r d e r o f t h e d i s t r i c t c o u r t i s v a c a t e d .

T h i s c a u s e i s remanded t o t h e d i s t r i c t c o u r t w i t h d i r e c t i o n s t o

a p p r o v e r e l a t o r ' s c l a i m i n t h e a d d i t i o n a l sum   of $2,288 and o r d e r

payment f o r t h w i t h .      Each p a r t y s h a l l b e a r h i s own c o s t s .



                                                               Justice




A   Chief J u s t i c e
Mr. Justice Gene R . Daly dissenting:
         I do not agree that "reasonable compensation" as
required by the statute ever envisioned the extraction of summary
penalties by the judge from the fees and costs of public paid
lawyers in lieu of imposing the generally recognized sanction
of contempt   --     if the situation requires a penalty for misconduct
at trial.
        The real mischief that I perceive here is that in
allowing this kind of procedure under the guise of "discretionf'
              ft
in allowing        reasonable fees" smaclcs of class discrimination because
it can only be applied against the economically disadvantaged who are
compelled to accept state paid counsel.        If a lawyer is representing a
economically advantaged person at the same trial and was equally
guilty, the court could not impose summary penalties against him
because his fee is not in the hands of the state.        Therefore, the
judge would have to resort to contemp proceedings, designed to
apply to all who appear before his bench.
             I N THE SUPREME COURT OF THE STATE O M N A A
                                                 F OTN



                                        No.      13282


THE STATE O M N A A ex r e l .
           F OTN
ROBERT L. STEPHENS, J R . ,

                                Relator,

            VS.

THE DISTRICT C U T O THE THIRTEENTH
                O R    F
JUDICIAL DISTRICT O THE STATE O
                     F                   F
M N A A i n and f o r t h e COUNTY O
  O T N ,                                F
B I G HORN, HON. NAT ALLEN p r e s i d i n g ,
et al.,

                                Respondents.



                                          O R D E R


PER CURIAM:

            A p e t i t i o n f o r r e h e a r i n g h a v i n g been f i l e d by r e s p o n -

dents herein,

             I T I S ORDERED:

             (1) T h a t p a r a g r a p h 3 and t h e f i r s t s e n t e n c e o f p a r a -

g r a p h 4 o f t h e o r i g i n a l o p i n i o n be d e l e t e d and t h e f o l l o w i n g

substituted therefor:

            "Relator submitted t h r e e claims f o r h i s s e r v i c e s
            p r i o r t o t r i a l i n t h e t o t a l amount o f $5,528.59
            which J u d g e A l l e n c u t t o a t o t a l o f $4,618.89.
            C o s t s t o t a l l i n g $516 i n t h e s e t h r e e c l a i m s w a s
            approved.           None o f t h e s e claims o r a l l o w a n c e s i s
            contested i n t h i s proceeding.

            "Radi was s u b s e q u e n t l y t r i e d by j u r y w i t h f o u r
            o t h e r defendants.           F o l l o w i n g t r i a l , r e l a t o r sub-
            m i t t e d a f o u r t h c l a i m f o r h i s services and ex-
            penses t o Judge A l l e n .              T h i s c l a i m as s u b m i t t e d
            w a s f o r $5,806.50 f o r 194 1 / 2 h o u r s o f s e r v i c e s
            a t $25 p e r h o u r and m i s c e l l a n e o u s o u t of p o c k e t
            expenses.         I t i s t h i s c l a i m which i s t h e s u b j e c t
            of t h i s proceeding.

            "Judge a l l e n approved t h i s f o u r t h c l a i m f o r
            $2,746 o n l y . "

             (2)    That w i t h t h e foregoing s u b s t i t u t i o n , t h e p e t i t i o n

f o r rehearing is denied.

            DATED t h i s 4 t h d a y o f J u n e , 1976.